              Case 2:19-cr-00081-KJM Document 224 Filed 08/17/21 Page 1 of 3


 1   Etan Zaitsu [CA SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     (916) 542-0270
 5   etan@zaitsulaw.com
 6
     Attorney for Defendant
 7   NANCY PHILLIPS
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 2:19-CR-00081 KJM
12                                 Plaintiff,            STIPULATION AND [PROPOSED]
13          v.                                           ORDER TO CONTINUE STATUS
                                                         CONFERENCE AND SURRENDER
14   NANCY PHILLIPS,                                     DATE
                                   Defendant.
15
16
17
18
19
20                                              STIPULATION
21          Defendant Nancy Phillips by and through undersigned counsel, and Plaintiff United
22   States of America, by and through its counsel of record, hereby stipulate as follows:
23      1. By previous order, a status conference regarding defendant’s medical conditions and
24          the Court’s temporary release order was set for August 17, 2021 at 10am. Her surrender
25          date was set for August 24, 2021 at 2pm.
26      2. By this stipulation, the parties now move to extend defendant’s temporary release
27          order, and set a Status Conference hearing on November 15, 2021 at 2pm, or soon
28


                                                     1
     Stipulation and Order for Continuance of Status Conference and Surrender Date
                 Case 2:19-cr-00081-KJM Document 224 Filed 08/17/21 Page 2 of 3


 1             thereafter as the Court may hear the matter, and set her surrender date on November 22,
 2             2021 at 2pm.
 3          3. The parties agree and stipulate, and request that the Court find the following:
 4                 a. Counsel for the defendant has provided the government with defendant’s
 5                     medical records covering the period since the continuance and extension (July
 6                     6, 2021). The records show that the defendant continues to receive treatment
 7                     and is awaiting results from the most recent round of medical tests taken. A
 8                     correction to a previous medical diagnosis was recently made, causing doctors
 9                     to schedule new tests and create new treatment plans. Appointments continue to
10                     be scheduled, while the defendant continues to abide by her treatment plan.
11                 b. Counsel for defendant has also represented that defendant is receiving dental
12                     treatment which may take another 6-8 weeks to complete.
13                 c. A request to Pretrial Services to confirm defendant’s compliance with
14                     conditions of release has been made.
15                 d. Contingent on defendant’s compliance, and based on the foregoing information,
16                     the parties agree and request to continue this matter as set forth above.
17
18             IT IS SO STIPULATED
19
20   Dated: August 16, 2021                                   /s/ ETAN ZAITSU
                                                              ETAN ZAITSU
21                                                            Attorney for Defendant
22                                                            NANCY PHILLIPS

23
     Dated: August 16, 2021                                   /s/ Jason Hitt
24                                                            JASON HITT
25                                                            Assistant United States Attorney

26   ////
27
     ////
28
     ////

                                                        2
     Stipulation and Order for Continuance of Status Conference and Surrender Date
             Case 2:19-cr-00081-KJM Document 224 Filed 08/17/21 Page 3 of 3


 1
                            [PROPOSED] FINDINGS AND ORDER
 2
 3         IT IS SO FOUND AND ORDERED this 17th day of August, 2021.

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              3
     Stipulation and Order for Continuance of Status Conference and Surrender Date
